Defendants made a prima facie showing of entitlement to summary judgment as to plaintiff’s claims of “permanent consequential limitation of use” and “significant limitation of use” of his right knee, right ankle, and cervical and lumbar spine (Insurance Law § 5102 [d]).
Flaintiff raised an issue of fact with respect to his right ankle injuries by presenting evidence of a fracture (see id.). Flaintiff also raised a triable issue of fact as to his right shoulder injuries which are not at issue on this appeal.
Should the jury determine that plaintiff has met the thresh*549old for serious injury on his shoulder and/or ankle, it may award damages for all of plaintiffs injuries causally related to the accident, even those not meeting the serious injury threshold (see Linton v Nawaz, 14 NY3d 821 [2010]; Rubin v SMS Taxi Corp., 71 AD3d 548 [1st Dept 2010]). Concur — Gonzalez, EJ., Sweeny, Acosta, Renwick and Manzanet-Daniels, JJ.